DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/27/2022 has been entered. Claims 1-3,5,13-16 and 19 have been amended. Claims 4 and 18 have been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-20 are pending in this application, with claims 1,14 and 15 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the drawings of the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.


1.	Applicant's arguments filed on 04/27/2022 on page 13
of applicant's remark regarding Claims 4 and 18, the applicant argues that Vajapeyam does not teach using mapping data between the access blocks and PRACH formats, and determine a PRACH format relative to the determined extent of the access blocks.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Vajapeyam discloses a method to determine PRACH configuration for a given coverage enhancement (Vajapeyam Fig.15 Ref:1505 Para[0169]). The PRACH configurations list is considered as the mapping data as disclosed by Vajapeyam (Vajapeyam Para[0092]). The Coverage limitation threshold received from the base station is used to determine CE level (Vajapeyam Fig.15 Ref:1510 Para[0170-173]). The coverage level threshold is considered as an extent to determine the PRACH configuration which needs to be used (Vajapeyam Para[0081). Even though the method is implemented in the UE, similar concept to use another metric can be implemented in the base station to achieve the same results. The applicant here also fails to provide specific information on how PRACH format for the cell is set as when the UE determines to use a specific PRACH format based on the CE level, the UE sets the format which is indirectly set for the cell for gaining the access to it. The applicant’s arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the determined extent" in line 8.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 14 recites the limitation "the PRACH format" in line 8.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Allowable Subject Matter
Claims 5,6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,8,10-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2015/0173074 Al, hereinafter referred to as “Zhao”) in view of Pang et al. (US 2014/0241285 Al, hereinafter referred to as “Pang”) and further in view of VAJAPEYAM et al. (US 2020/0252962 Al, hereinafter referred to as “Vajapeyam”).
	
Regarding claims 1,14 and 15, Zhao discloses methods for dynamically controlling random-access-request transmission in a cell (Zhao Fig.5 Ref:2 A cell) of a wireless communication system (Zhao Fig.5 A UE and an eNB in the wireless system), the methods comprising: determining an extent/rate (Zhao Fig.3 S1,S2 Para[0084-85] The Network conditions are monitored by the eNB, the conditions are, the eNB having limited processing capability for MSG3 due to high load (i.e. extent of access block), see Para[0063,0077]. The another condition is rate of MSG3 failures (i.e. rate of access block), see Para[0073]) to which the cell has experienced access blocks due to connection-request communication failure (Zhao Fig.3 S1,S2 Para[0063,0073] The rate of MSG3 failures or high load at the eNB (i.e. access blocks) leads to a connection setup failure). 


Zhao does not explicitly disclose using the determined extent as a basis to dynamically set a physical random access channel (PRACH) format of the cell, wherein the PRACH format defines one or more configuration settings for random-access-request transmission by user equipment devices (UEs) in the cell and correlates with an effective radius of the cell.
However, Pang from the same field of invention discloses using the determined extent as a basis to dynamically set a physical random access channel (PRACH) format of the cell (Pang Fig.2 Para[0104] The network device (i.e. eNodeB) receives a random access report from the UE. The report contains ratio that the number of times retransmissions reaches maximum number exceeding the threshold (i.e. extent), see Para[0110]. The report also contains the ratio of receiving NACKs exceeds the threshold (i.e. rate), see Para[0112]. Para[0124] The random access parameter is adjusted by the network device using the report and sent to the UE), wherein the PRACH format defines one or more configuration settings for random-access-request transmission by user equipment devices (UEs) in the cell (Pang Fig.2 Para[0130] The random access resources (i.e. PRACH format) of the cell is adjusted) and correlates with an effective radius of the cell (Pang Fig.2 Para[0110] The transmission power of a primary pilot channel is increased (i.e. related to radius extension) as an adjustment to the random access parameter).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhao to have the feature of “using the determined extent as a basis to dynamically set a physical random access channel (PRACH) format of the cell, wherein the PRACH format defines one or more configuration settings for random-access-request transmission by user equipment devices (UEs) in the cell and correlates with an effective radius of the cell” as taught by Pang. The suggestion/motivation would have been to properly adjust random access parameter to improve success rate of the random access (Pang Para[0014]).
Zhao in view of Pang does not explicitly disclose wherein using the determined extent as a basis to dynamically set the PRACH format of the cell comprises (i) determining, by referring to mapping data that maps various extents of access blocks respectively to associated PRACH formats, a PRACH format corresponding with the determined extent and (ii) based on the determining of the PRACH format, setting the PRACH format of the cell to be the determined PRACH format.
However, Vajapeyam from a similar field of invention discloses wherein using the determined extent as a basis to dynamically set the PRACH format of the cell comprises (i) determining, by referring to mapping data that maps various extents of access blocks respectively to associated PRACH formats (Vajapeyam Fig.15 Ref:1505,1510 Para[0076,0091-92,0169-173] The base station generates and sends PRACH configuration index list (i.e. mapping data).  The CE level is related to initial target power and specifies coverage limitation. The UE uses the list to determine PRACH configuration), a PRACH format corresponding with the determined extent (Vajapeyam Fig.15 Ref:1505,1510 Para[0081,0169-173] The UE uses the list to determine PRACH configuration) and (ii) based on the determining of the PRACH format, setting the PRACH format of the cell to be the determined PRACH format (Vajapeyam Fig.15 Para[0169-173] The determined PRACH configuration is used by the UE).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhao and Pang to have the feature of “wherein using the determined extent as a basis to dynamically set the PRACH format of the cell comprises (i) determining, by referring to mapping data that maps various extents of access blocks respectively to associated PRACH formats, a PRACH format corresponding with the determined extent and (ii) based on the determining of the PRACH format, setting the PRACH format of the cell to be the determined PRACH format” as taught by Vajapeyam. The suggestion/motivation would have been to provide coverage enhancement level by a network node to improve link reliability (Vajapeyam Para[0004]).

Specifically for claim 15, Zhao discloses the eNB (i.e. computing system) that includes a processor (Zhao Fig.4 Ref:3 Para[0090] A processor), program (Zhao Fig.4 Ref:8 Para[0090] Program) and a memory (Zhao Fig.4 Ref:7 Para[0090] A memory).

Regarding claims 2 and 16, Zhao in view of Pang and Vajapeyam discloses the methods and the computing system as explained above for Claim 1. Zhao further discloses wherein the cell is provided by an access node (Zhao Fig.5 The eNB has a cell), wherein the access node support access attempts by UEs, each access attempt by a UE respectively including (i) the UE engaging in random access signaling with the access node (Zhao Fig.1 The UE sends MSG1 for random access procedure) and (ii) the UE then engaging in up to the maximum allowed number of connection-request transmissions to the access node in an effort to ensure successful receipt by the access node of a connection request from the UE (Zhao Fig.5 Para[0076] The UE retransmits MSG3), wherein an access block occurs when the access node does not successfully receive connection-request transmission from the UE through a maximum allowed number connection-request transmissions by the UE (Zhao Fig.1 Para[0073] The eNB estimates MSG3 failure rate).
Regarding claim 8, Zhao in view of Pang and Vajapeyam  discloses the methods and the computing system as explained above for Claim 1. Zhao further discloses wherein the determined extent to which the cell has experienced the access blocks is a rate of access blocks experienced in the cell (Zhao Para[0073] The Network condition is a rate of MSG3 failures (i.e. rate of access block)).
Regarding claims 10 and 17, Zhao in view of Pang and Vajapeyam discloses the methods and the computing system as explained above for Claim 1. Zhao further discloses wherein the cell is provided by an access node, and wherein the method is carried out by the access node (Zhao Para[0019] The base station (i.e. cell) monitors the network conditions).
Regarding claim 11, Zhao in view of Pang and Vajapeyam discloses the methods and the computing system as explained above for Claim 1. Zhao further discloses wherein the cell is provided by an access node, and wherein the method is carried out by a computing system external to the access node, wherein using the determined extent as a basis to dynamically set the PRACH format of the cell comprises the computing system using the determined extent as a basis to determine the PRACH format, and the computing system transmitting to the access node a control signal specifying the determined PRACH format, the control signal being interpretable by the access node to cause the access node to set the PRACH format (Zhao Ref:11 Fig.5 Para[0093] The network monitoring is performed at a monitoring node and it provides a calculated value to the base station).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Pang, Vajapeyam and further in view of XIONG et al. (US 2020/0229242 Al, hereinafter referred to as “Xiong”).

Regarding claim 3, Zhao in view of Pang and Vajapeyam discloses the methods and the computing system as explained above for Claim 1. Zhao in view of Pang and Vajapeyam does not explicitly disclose wherein one or more configuration settings comprise at least one configuration setting selected from the group consisting of: (i) cyclic-shift interval to be used for establishing a set of preamble sequences from which to randomly select a preamble sequence to be transmitted, (ii) cyclic-prefix length to be used for transmission of the randomly selected preamble sequence, (iii) number of repetitions of the randomly selected preamble sequence to include in the random-access-request transmission, and (iv) guard period to follow the number of repetitions of the randomly selected preamble sequence.
However, Xiong from a similar field of invention discloses wherein one or more configuration settings comprise at least one configuration setting selected from the group consisting of: (i) cyclic-shift interval to be used for establishing a set of preamble sequences from which to randomly select a preamble sequence to be transmitted (Xiong Fig.7 Para[0027] The random access configuration (i.e. PRACH format) includes cyclic shift value), (ii) cyclic-prefix length to be used for transmission of the randomly selected preamble sequence (Not given patentable weight due to non-selective option in the claim), (iii) number of repetitions of the randomly selected preamble sequence to include in the random-access-request transmission (Not given patentable weight due to non-selective option in the claim), and (iv) guard period to follow the number of repetitions of the randomly selected preamble sequence (Not given patentable weight due to non-selective option in the claim).
	
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhao, Pang and Vajapeyam to have the feature of “wherein one or more configuration settings comprise at least one configuration setting selected from the group consisting of: (i) cyclic-shift interval to be used for establishing a set of preamble sequences from which to randomly select a preamble sequence to be transmitted” as taught by Xiong. The suggestion/motivation would have been to serve a UE at the range by configuring resources for random access (Xiong Para[0014]).



Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Pang, Vajapeyam and further in view of Chen et al. (US 2017/0295596 Al, hereinafter referred to as “Chen”).


Regarding claims 7 and 20, Zhao in view of Pang and Vajapeyam discloses the methods and the computing system as explained above for Claim 1. Zhao in view of Pang and Vajapeyam does not explicitly disclose wherein the cell is set with default PRACH format that correlates with a first effective cell radius, and wherein using the determined extent as a basis to dynamically set the PRACH format of the cell comprises: determining that the determined extent is at least as high as a predefined threshold extent; and responsive to at least the determining that the determined extent is at least as high as the predefined threshold extent, adjusting the PRACH format of the cell from the default PRACH format to a modified PRACH format that correlates with a second effective cell radius that is shorter than the first effective cell radius.
However, Chen from a similar field of invention discloses wherein the cell is set with default PRACH format that correlates with a first effective cell radius, and wherein using the determined extent as a basis to dynamically set the PRACH format of the cell comprises: determining that the determined extent is at least as high as a predefined threshold extent; and responsive to at least the determining that the determined extent is at least as high as the predefined threshold extent, adjusting the PRACH format of the cell from the default PRACH format to a modified PRACH format that correlates with a second effective cell radius that is shorter than the first effective cell radius (Chen Para[0052-53] The predefined threshold is used to determine cyclic shift to select another PRACH resource set which is appropriate for higher Doppler shift. The UE changes resource set according to the configuration provided by the base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhao, Pang and Vajapeyam to have the feature of “wherein the cell is set with default PRACH format that correlates with a first effective cell radius, and wherein using the determined extent as a basis to dynamically set the PRACH format of the cell comprises: determining that the determined extent is at least as high as a predefined threshold extent; and responsive to at least the determining that the determined extent is at least as high as the predefined threshold extent, adjusting the PRACH format of the cell from the default PRACH format to a modified PRACH format that correlates with a second effective cell radius that is shorter than the first effective cell radius” as taught by Chen. The suggestion/motivation would have been to improve base station’s ability of processing random access preamble (Chen Para[0004]).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Pang, Vajapeyam and further in view of Li et al. (US 2014/0148169 Al, hereinafter referred to as “Li”).

Regarding claim 9, Zhao in view of Pang and Vajapeyam discloses the methods and the computing system as explained above for Claim 1. Zhao in view of Pang and Vajapeyam does not explicitly disclose wherein determining the extent to which the cell has experienced the access blocks comprises an action selected from the group consisting of (i) tracking occurrences of the access blocks in the cell over time and determining the extent as a most recent extent and (ii) tracking occurrences of the access blocks in the cell on a per time of day basis to facilitate a prediction of an extent of access blocks in the cell.
However, Li from a similar field of invention discloses wherein determining the extent to which the cell has experienced the access blocks comprises an action selected from the group consisting of (i) tracking occurrences of the access blocks in the cell over time and determining the extent as a most recent extent (Li Para[0036] A device (i.e. UE or base station) in the system can monitor number of failed RRC connection requests request over a time period and compare it to the configured threshold} and (ii) tracking occurrences of the access blocks in the cell on a per time of day basis to facilitate a prediction of an extent of access blocks in the cell (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhao, Pang and Vajapeyam to have the feature of “wherein determining the extent to which the cell has experienced the access blocks comprises an action selected from the group consisting of (i) tracking occurrences of the access blocks in the cell over time and determining the extent as a most recent extent” as taught by Li. The suggestion/motivation would have been to manage radio resource control connections (Li Para[0001]).



Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Pang, Vajapeyam and further in view of Rastegardoost et al. (US 2021/0051707 Al, hereinafter referred to as “Rastegardoost”).

Regarding claim 12, Zhao in view of Pang and Vajapeyam discloses the methods and the computing system as explained above for Claim 1. Zhao in view of Pang and Vajapeyam does not explicitly disclose wherein the cell is provided by an access node, and wherein setting the PRACH format of the cell comprises setting the PRACH format at the access node, wherein the access node broadcasts a control signal that specifies the set PRACH format.
However, Rastegardoost from a similar field of invention discloses wherein the cell is provided by an access node, and wherein setting the PRACH format of the cell comprises setting the PRACH format at the access node, wherein the access node broadcasts a control signal that specifies the set PRACH format (Rastegardoost Fig.13A Para[0150-151] The base station broadcasts configuration information to the wireless device. The configuration information contains RACH parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhao, Pang and Vajapeyam to have the feature of “wherein the cell is provided by an access node, and wherein setting the PRACH format of the cell comprises setting the PRACH format at the access node, wherein the access node broadcasts a control signal that specifies the set PRACH format” as taught by Rastegardoost. The suggestion/motivation would have been to provide efficient power consumption, increased reliability and reduced latencies (Rastegardoost Para[0005]).

Regarding claim 13, Zhao in view of Pang and Vajapeyam discloses the methods and the computing system as explained above for Claim 1. Zhao in view of Pang and Vajapeyam does not explicitly disclose wherein the control signal specifies the set PRACH format as a prach-ConfigIndex parameter value.
However, Rastegardoost from a similar field of invention discloses wherein the control signal specifies the set PRACH format as a prach-ConfigIndex parameter value (Rastegardoost Fig.13A Para[0151] The PRACH parameter indicates set of PRACH occasions e.g. prach-ConfigIndex).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhao, Pang and Vajapeyam to have the feature of “wherein the control signal specifies the set PRACH format as a prach-ConfigIndex parameter value” as taught by Rastegardoost. The suggestion/motivation would have been to provide efficient power consumption, increased reliability and reduced latencies (Rastegardoost Para[0005]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).


Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2015/0163829 to Li (Fig.2 and associated paragraphs).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415       
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415